Citation Nr: 1702303	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a bilateral eye disability, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1957 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral retinitis pigmentosa is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A September 1971 Board decision denied a claim of entitlement to service connection for a bilateral eye disability.  

 2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral eye disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As explained below, the Board determines that the evidence currently of record is sufficient to reopen the Veteran's claim for service connection for a bilateral eye disability.  Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).
.
II. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. New and Material Evidence 

In a September 1971 Board decision, the claim of entitlement to service connection for a bilateral eye disability was denied on the basis that the disability preexisted service and did not undergo an increase in severity during service.  The Veteran did not appeal that decision, and so, the decision is final.  

The next communication from the Veteran regarding this claim was received in January 2011.  In support of this claim to reopen, additional personal statements have been received, as well as private treatment records and statements by private physicians.  In his statements, the Veteran offered details of how his eye disability was aggravated in service that were not of record in September 1971.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  The claim to reopen the claim of entitlement to service connection for a bilateral eye disability is granted.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a bilateral eye disability is granted.





REMAND

The Board determines that a remand is warranted so that another VA opinion assessing the etiology of the Veteran's bilateral eye disability may be obtained.  A February 2011 VA examiner stated that the Veteran's retinitis pigmentosa is a developmental disability that is known to get worse, but the examiner did not specifically address whether the apparent change in severity of the Veteran's disability in service was a result of superimposed disease or injury or beyond the natural progression of the disability.  See VAOPGCPREC 82-90.  Moreover, the examiner offered no opinion with regard to the other eye disabilities diagnosed at the examination, pseudophakia and aphakia.  For these reasons, the Board determines that another VA opinion is necessary.

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, a VA opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of all eye disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on a review of the record, the examiner should state a medical opinion with respect to each eye disability present during the period of the claim as to whether it is at least as likely as not that the disability is a congenital or developmental defect OR a congenital or developmental disease.

If the eye disability is a congenital or developmental defect or disease, the examiner should opine as to whether it is at least as likely as not that there was a superimposed disorder during the Veteran's active duty service.

If the eye disability is a congenital or developmental defect or disease, the examiner should opine as to whether it is at least as likely as not that the disability was aggravated beyond its natural course by the Veteran's active duty service.

For any eye disability present during the period of the claim that is not deemed a congenital or developmental defect or disease, the examiner must opine as whether it is at least as likely as not that the disability originated during active service or is otherwise etiologically related to active service.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of an in-service injury or event, or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


